COVINGTON, Judge.
R.A. challenges the trial court’s order terminating his parental rights to his two children, E.A. and S.O. The Department of Children and Family Services concedes that the trial court did not satisfy the requirements of section 39.801(S)(d), Florida Statutes (2000). Therefore; this court need not address the constitutionality of section 39.801(3)(d). We reverse the order terminating parental rights and remand for further proceedings.
Reverse and remand.
GREEN and DAVIS, JJ., Concur.